Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-30-2008

Sides v. Law
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1062




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Sides v. Law" (2008). 2008 Decisions. Paper 959.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/959


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 07-1062
                                    _____________

                                  ANTHONY SIDES,

                                           Appellant

                                            v.

                          TERESA LAW; JEFFREY BEARD

                                         Appellees.
                                  _______________

                   On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                 (D.C. No. 04-cv-1349)
                District Magistrate Judge: Honorable J. Andrew Smyser
                                   _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 3, 2008

                     Before: FISHER, JORDAN, Circuit Judges,
                            and YOHN*, District Judge.

                                (Filed June 30, 3008 )
                                  _______________

                              OPINION OF THE COURT
                                  _______________

_____________
  *Honorable William H. Yohn, Jr., Senior Judge, United States District Court for the
Eastern District of Pennsylvania, sitting by designation.
JORDAN, Circuit Judge.

      Anthony Sides, a prisoner at the Pennsylvania State Correctional Institution at

Camp Hill (“SCI-Camp Hill”), appeals from the December 5, 2006 Memorandum and

Judgment Order entered against him by the United States District Court for the Middle

District of Pennsylvania. The District Court held that Appellees Jeffrey Beard and Teresa

Law did not violate Sides’s Eighth Amendment right to be free of cruel and unusual

punishment. We will affirm the judgment of the District Court.1

I.    Background

      Sides brought his Eighth Amendment claim against Beard, the Secretary of the

Pennsylvania Department of Corrections, and Law, the Chief Health Care Administrator

at SCI-Camp Hill, alleging that he was subjected to cruel and unusual punishment

because Beard and Law were deliberately indifferent to his medical needs. More

specifically, he alleges that Beard and Law denied him mental health treatment while he

was housed in the Special Management Unit (“SMU”) at SCI-Camp Hill.2 Sides asked


      1
        The District Court had jurisdiction pursuant to 28 U.S.C. § 1331. We have
jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review over the District
Court’s legal conclusions. Fotta v. Trustees of United Mine Workers of America, 319
F.3d 612, 615-16 (3d Cir. 2003). We will set aside factual findings only when they are
clearly erroneous. Fed. R. Civ. P. 52(a); Newark Branch, N.A.A.C.P. v. City of Bayonne,
134 F.3d 113, 119 (3d Cir. 1998).
      2
        Sides, proceeding pro se, commenced this action on June 23, 2004. On April 28,
2006, Sides filed a Fifth Amended Complaint with the assistance of counsel, and, on
August 15, 2006, Sides voluntarily dismissed all of his claims except for the Eighth
Amendment claim against Beard and Law. We note with gratitude the service rendered
by pro bono counsel in effectively presenting Sides’s arguments.

                                            2
the District Court to declare “that he has a mental health condition that is a serious

medical need, that he has not received adequate treatment of his medical need, that his

placement in the SMU makes his health condition worse, and that as long as he is in the

SMU he will not be able to receive appropriate treatment for his serious medical need.”

(App. 40.) He also sought “an injunction ordering [Beard and Law] to transfer him to a

correctional institution or other SCI-Camp Hill unit appropriate for his mental health

needs.” (Id.)

       Beard and Law moved for summary judgment, but their motion was denied and a

bench trial was held on November 8, 2006.3 At trial, Sides called himself as a witness

and also called Dr. John Hume, who “stated that he is a physician and a psychiatrist and

has practiced psychiatry for over forty years.” (App. 41.) Beard and Law likewise called

two witnesses, Robert John Marsh, Jr., the “corrections classification manager at SCI-

Camp Hill,” (App. 49), and Dr. Eugene Francis Polmueller, the Director of Psychiatry for

MHM Corrections.4 On December 1, 2006, the District Court concluded that Beard and

Law were not deliberately indifferent to Sides’s medical needs and, therefore, did not

violate his Eighth Amendment rights. Judgment was entered on December 5, 2006, and

this appeal followed.


       3
        The parties consented to proceed before a Magistrate Judge pursuant to 28 U.S.C.
§ 636(c). For ease of reference, we refer to the trial court as the District Court throughout
this opinion.
       4
       “MHM Corrections contractually provides mental health services for
Pennsylvania correctional institutions.” (App. 52.)

                                              3
II.    Discussion

       Sides argues that the District Court erred in finding that Beard and Law were not

deliberately indifferent to his medical needs and that the Court erred by failing to hold

that his confinement in the SMU violates the Eighth Amendment. According to Sides, he

has an antisocial personality disorder which constitutes a serious medical need but for

which he has not received any “meaningful treatment” for the past four and a half years.

(Appellant’s Br. at 19.) He asserts that the District Court “failed to inquire whether the

SMU exacerbates” his disorder. (Appellant’s Br. at 28.)

       Based on the evidence presented at trial, the District Court found as a matter of

fact that Sides has an anti-social personality disorder, which “is prevalent among

prisoners.” (App. 62, ¶¶ 1,2.) However, the disorder is not “amenable to treatment”

because people “who have this disorder usually do not cooperate in a therapeutic

treatment program.” (Id., ¶ 2.) The Court also found that Sides is in the SMU because he

“has committed many misconducts,” but, if he followed the “SMU programmatic

approach, he could be returned to the general population.” (Id., ¶ 3.) In addition, the

District Court noted that, although Sides’s expert, Dr. Hume, believed that Sides has

bipolar disorder, “the mental health service professionals for the Department of

Correction have reasonably determined that Sides does not suffer from bipolar disorder.”

(App. 63, ¶ 5.) The Court then found that Beard and Law reasonably believe that Sides

“is appropriately placed in the SMU” and “has the opportunity to receive adequate mental



                                              4
health treatment” and that they “have not been indifferent to affording adequate mental

health treatment to Sides.” (Id., ¶¶ 7-9.) The District Court thus concluded that Beard and

Law were not deliberately indifferent to Sides’s serious medical needs and therefore had

not violated his Eighth Amendment rights. (App. 63-64, ¶¶ 1-3.)

       In order to establish an Eighth Amendment claim, Sides must establish by a

preponderance of the evidence that Beard and Law acted with deliberate indifference to

his serious medical needs. Estelle v. Gamble, 429 U.S. 97, 104 (1976). Prison medical

authorities are given “considerable latitude ... in the diagnosis and treatment of medical

problems” of inmates. Inmates of Allegheny County Jail v. Pierce, 612 F.2d 754, 762 (3d

Cir. 1979). Courts will “disavow any attempt to second-guess the propriety or adequacy

of a particular course of treatment ... which remains a question of sound professional

judgment.” Id. (quoting Bowring v. Godwin, 551 F.2d 44, 48 (4th Cir. 1977)). “[M]ere

disagreement as to the proper medical treatment” does not support an Eighth Amendment

claim. Monmouth County Correctional Institutional Inmates v. Lanzaro, 834 F.2d 326,

346 (3d Cir. 1987) (citations omitted); see also White v. Napoleon, 897 F.2d 103, 109 (3d

Cir. 1990) (recognizing the “well-established rule” that mere disagreements over

“medical judgment” do not state an Eighth Amendment claim).

       Whether a defendant’s conduct amounts to deliberate indifference is “a classic

issue for the fact finder.” Nicini v. Morra, 212 F.3d 798, 816 (3d Cir. 2000) (citation

omitted); A.M. ex rel. J.M.K. v. Luzerne County Juvenile Detention Ctr., 372 F.3d 572,



                                             5
588 (3d Cir. 2004). In this case, we cannot say that the District Court clearly erred in

finding that Beard’s and Law’s conduct did not amount to deliberate indifference. While

the Court accepted that Sides has an anti-social personality disorder, expert testimony

elicited at trial supported the conclusion that Sides did not suffer from a mental health

condition that warranted treatment.5 For example, Dr. Polmueller testified that the

appropriate standard of care does not require medication for anti-social personality

disorder. Moreover, while acknowledging the testimony of Sides’s expert that Sides

suffers from bipolar disorder, the Court nevertheless relied on “historical determinations”

by Department of Correction medical staff, which were explained and opined upon by Dr.

Polmueller, that Sides does not have bipolar disorder. (App. 61.) Recognizing that it was

confronted with a “disagreement over ... proper diagnosis and treatment,” (App. 61), the

District Court, as fact-finder, did not clearly err in choosing to believe the evidence

adduced by Beard and Law.6




       5
       The District Court found that “this is a case of disagreement over the proper
diagnosis and treatment ... .” (App. 61.)
       6
        Sides argues that the District Court “erred by failing to address whether [antisocial
personality disorder] constitutes a serious medical need.” (Appellant’s Br. at 14.) The
Court, however, addressed this point when it determined that Sides failed to prove “what
his serious medical needs are ... .” (App. 61.) When treatment for antisocial personality
disorder was discussed, the District Court accepted the testimony indicating that Sides
was not amenable to treatment beyond the consultations that were provided. Sides
evidently did not carry “the burden of proving that there is deliberate indifference to his
medical needs” because he did not prove “that the Department of Corrections’ mental
health diagnostic and treatment approach and efforts were indifferent ... .” (App. 61-62.)

                                              6
         There was also sufficient evidence to allow the District Court to conclude that

Beard and Law took reasonable steps to ensure Sides’s well-being. They consulted with

their own experts, including Dr. Polmueller, who completed confidential psychiatric

evaluations of Sides and consulted with other mental health professionals who had

evaluated Sides. The District Court did not err in finding that Beard and Law reasonably

believed that Sides’s placement in the SMU was appropriate and reasonably believed that,

to the extent it was needed, Sides had the “opportunity to receive adequate mental health

treatment.” (App. 63, ¶¶ 7-9.) There was, in short, sufficient evidence for the District

Court to conclude that Beard and Law were not deliberately indifferent to Sides’s medical

needs.

         Finally, because Sides failed to establish that he suffers a serious mental health

condition, there was no need for the District Court to make a separate finding of whether

the SMU would exacerbate such a condition. See Estelle, 429 U.S. at 97, 106 (“In order

to state a cognizable [Eighth Amendment] claim, a prisoner must allege acts or omissions

sufficiently harmful to evidence deliberate indifference to serious medical needs.”).

III.     Conclusion

         In sum, the District Court did not err as a matter of fact or law in determining that

Beard and Law did not violate Sides’s Eighth Amendment rights. For the foregoing

reasons, the December 5, 2006 Judgment of the District Court will be affirmed.




                                                7